In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from (1) a judgment of the Supreme Court, Rockland County (Braatz, J.), dated October 1, 1986, which, upon a jury verdict after a trial on the issue of liability only, is in favor of the defendant and (2) an order of the same court dated October 6, 1986, which denied their motion to set aside the verdict.
Ordered that the judgment and order are affirmed, with one bill of costs.
While the instructions to the jury concerning the standard of conduct to be applied to this infant plaintiff were erroneous (Dimino v Burriesci, 125 AD2d 361), the claim of error has not been preserved for appellate review. In any event, the instructions do not require reversal, since the jury found the defendant free from any negligence and did not reach the question of the infant’s negligence. The jury was confronted with questions of credibility which were resolved in favor of the defendant. We must accord great deference to the jury’s findings in this regard. Since this interpretation of the evidence is fair and supports the verdict, we cannot say that the verdict is against the weight of the evidence (Nicastro v Park, 113 AD2d 129).
We have found the plaintiffs’ remaining contentions unpreserved for appellate review and, in any event, without merit. Thompson, J. P., Rubin, Eiber and Sullivan, JJ., concur.